Fourth Court of Appeals
                                            San Antonio, Texas
                                      MEMORANDUM OPINION
                                                No. 04-13-00657-CV

                          In the INTEREST OF U.B., R.B., and B.B., Children

                       From the 407th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2010-PA-02670
                      Honorable Charles E. Montemayor, Associate Judge Presiding

Opinion by:        Luz Elena D. Chapa, Justice

Sitting:           Catherine Stone, Chief Justice
                   Karen Angelini, Justice
                   Luz Elena D. Chapa, Justice

Delivered and Filed: February 5, 2014

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Ricardo B. 1 appeals the trial court’s order terminating his parent-child relationships with

U.B., R.B., and B.B. Appellant’s court-appointed appellate attorney filed a motion to withdraw

and a brief containing a professional evaluation of the record, demonstrating there are no arguable

grounds to be advanced, and concluding the appeal is frivolous. The brief meets the requirements

of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL
21157944, *4 (Tex. App.—San Antonio May 21, 2003, order) (applying Anders procedure to

appeals from orders terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—

San Antonio Sept. 10, 2003, no pet.) (mem. op.). Appellant was provided a copy of the brief and



1
 To protect the identity of the minor children, we refer to the children by their initials and to appellant by his first
name and last initial. See TEX. FAM. CODE ANN. § 109.002(d) (West 2011); TEX. R. APP. P. 9.8.
                                                                                    04-13-00657-CV


the motion to withdraw and was informed of his right to review the record and file his own brief.

See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.) (per curiam);

In re R.R., 2003 WL 21157944, at *4. Appellant did not file a pro se brief.

       We have reviewed the record and the attorney’s Anders brief, and we agree with counsel

that the appeal is without merit. Accordingly, we grant the motion to withdraw and affirm the trial

court’s order.


                                                 Luz Elena D. Chapa, Justice




                                               -2-